 1
 2                                                                     -6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
     BOBBY EARL TROTTER,               )    NO. CV 19-05750-CAS (AS)
11                                     )
                       Petitioner,     )
12                                     )
                  v.                   )         JUDGMENT
13                                     )
     R.C. JOHNSON,                     )
14                                     )
                       Respondent.     )
15                                     )
                                       )
16
17
          Pursuant to the Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
                  DATED:   $SULO  .
24
25
26
27                                           CHRISTINA A. SNYDER
                                        UNITED STATES DISTRICT JUDGE
28
